Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations of “a second main body ..or a third main body” in lines 8 and 9. It is understood the claim requires either a second main body or a third main body. However, in claim 1, lines 10-20 the claim recites the second main body and the third main body. The examiner is not sure whether the third main body is part of the invention or not. As best understood from the specification, only one of second body or third main body is attached one at a time to one first main body. The claim language does not claim more than one first main body wherein one main body contains the second main body and other first main body contains the third main body. For the purpose of prosecution, the claim language is given the broadest reasonable interpretation. Therefore, only one of second body is considered to be part of the invention. Any part of the claim regarding the third main body is not being examined. Furthermore, any claims directed toward a third main body is not being examined. 
Claim 4 recites the limitation "the functionality" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the third valve chamber" in lines 8 and 9. There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bocsanyi (US 2014/0232155).
Regarding claim 1, Bocsanyi discloses a valve configuration parts kit for providing at least two valve configurations for a pneumatic adjustment device of a vehicle seat, having: a first plate-shaped main body 91; a plurality of wall-type webs (walls that create channels 95, 97, 96, 92, figures 9 and 10) which are attached to the plate-shaped main body and extend from the plate-shaped main body and which, conjointly with the plate-shaped main body at least in part define fluid paths (channels) for fluid that flows between the webs; and a second main body 23 (figure 9) which is attached to the first main body, or a third main body 23 (figure 8) which is attached to the first main body; wherein the second main body is attached to the first main body in such a manner that the second main body contacts a first sub-quantity of the plurality of webs (23 is a closure plate that prevents the fluid to escape thus allowing it to flow through the channels) in a fluid-tight manner such that the first main body, the second main body, and the first sub-quantity of the plurality of webs define a first fluid path system for providing a first valve configuration; and the third main body is attached to the first main body in such a manner that the third main body contacts a second sub-quantity, different from the first sub-quantity, of the plurality of webs in a fluid-tight manner such that the first main body, the third main body, and the second sub-quantity of the plurality of webs define a second fluid path system for providing a second valve configuration, different from the first valve configuration.
Regarding claim 2, Bocsanyi discloses the second main body 23 (figure 9) and the third main body (figure 8) are configured in a single main body element which in a first installed position for defining the first valve configuration contacts the first sub-quantity of the plurality of webs in a fluid-tight manner (figure 9 shows a different configuration of channels with webs that the figure 8), and in a second installed position for defining the second valve configuration contacts the second sub-quantity of the plurality of webs in a fluid-tight manner.
Regarding claim 4, Bocsanyi discloses wherein the functionality of two 3/2 valves is enabled in the first valve configuration (figure 9), and the functionality of one 3/3 valve is enabled in the second valve configuration (figure 8).
Regarding claim 5, Bocsanyi discloses the first fluid path system which in the first valve configuration is defined by the first main body 93, the second main body 23, and the first sub-quantity of the plurality of webs (walls that create the channels) has: an admission-pressure chamber (95 which is connected to the inlet opening) which is able to be fluidically connected to a fluid source; a first valve chamber 92 which by way of a first valve element 140 is fluidically connected to the admission-pressure chamber and is able to be fluidically connected to a first fluid bladder of the pneumatic adjustment device; a second valve chamber 92 which is fluidically separated from the first valve chamber and by way of a second valve element 160 is fluidically connected to the admission-pressure chamber and is able to be fluidically connected to a second fluid bladder of the pneumatic adjustment device;
Regarding claim 6, Bocsanyi discloses the second fluid path system (figure 8) which in the second valve configuration is defined by the first main body, the third main body, and the second sub-quantity of the plurality of webs has: an admission-pressure chamber which is able to be fluidically connected to a fluid source; a first valve chamber which by way of a first valve element 41 is fluidically connected to the admission-pressure chamber; a second valve chamber which is fluidically connected to the first valve chamber; and a third valve chamber which by way of a second valve element 60 is fluidically connected to the second valve chamber and is able to be fluidically connected to a fluid bladder.
Regarding claim 7, Bocsanyi discloses the first valve element 41 which in the first valve configuration as well as in the second valve configuration fluidically connects the admission-pressure chamber to the first valve chamber; and the second valve element 60 which in the first valve configuration fluidically connects the admission-pressure chamber to the second valve chamber, and in the second valve configuration fluidically connects the second valve chamber to the third valve chamber.
Regarding claim 8, Bocsanyi discloses a pneumatic adjustment device for adjusting a contour of a seat contact face of a vehicle seat 1, comprising: a valve configuration parts kit as claimed in claim 7; a fluid source which is fluidically connected to the admission-pressure chamber; a first fluid bladder 2 for adjusting the contour of the seat contact face; and a second fluid bladder 3 for further adjusting the contour of the seat contact face; wherein in the first valve configuration of the valve configuration parts kit the first fluid bladder is fluidically connected to the first valve chamber, and the second fluid bladder is fluidically connected to the second valve chamber.
Regarding claim 9, Bocsanyi discloses a pneumatic adjustment device for adjusting a contour of a seat contact face of a vehicle seat 1, comprising: a valve configuration parts kit as claimed in claim 11; a fluid source which is fluidically connected to the admission-pressure chamber; and a fluid bladder 2 for adjusting the contour of the seat contact face; wherein in the second valve configuration of the valve configuration parts kit the fluid bladder 3 is fluidically connected to the third valve chamber.
Regarding claim 11, Bocsanyi discloses the first valve element 41 which in the first valve configuration as well as in the second valve configuration fluidically connects the admission-pressure chamber to the first valve chamber; and the second valve element which in the first valve configuration fluidically connects the admission-pressure chamber to the second valve chamber, and in the second valve 60 configuration fluidically connects the second valve chamber to the third valve chamber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bocsayni in view of Watson et al (US 2020/0069508).
Regarding claims 3 and 10, Watson et al. disclose in figure 16, the webs 70 in the direction of extent have the same height, and the second main body 546 enables an overflow of the fluid only at predetermined first webs 580, and the third main body enables an overflow of the fluid only at predetermined second webs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Watson et al. and use overflow recess in the web of Bacsayni for the purpose of allowing more efficient flow with low cost. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636